t c summary opinion united_states tax_court steven f darton and paula v jacobs petitioners v commissioner of internal revenue respondent docket no 6618-04s filed date steven f darton and paula v jacobs pro_se marion k mortensen for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue the court decides this case without regard to the burden_of_proof under sec_7491 respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the year the sole issue for decision is whether petitioners are entitled to the sec_151 dependency_exemption for one child for the taxable_year some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioners’ legal residence at the time the petition was filed was sandy utah petitioner husband petitioner and jacqueline cornea ms cornea were formerly married to each other and were divorced in date five children were born of that marriage between and petitioner thereafter married paula jacobs petitioner wife they filed a joint federal_income_tax return for on their joint federal_income_tax return for petitioners claimed two of the five children as dependents c d and s d in the notice_of_deficiency respondent disallowed the dependency_exemption deduction claimed by petitioners for s d the basis for the disallowance was respondent’s determination that ms cornea was the custodial_parent for s d during and thus she not petitioner was entitled to the dependency_exemption for the year in question 2the court refers to the minor children by their initials petitioner and ms cornea entered into a decree of divorce decree in the district_court of the third judicial district for salt lake county utah on date in the decree petitioner and ms cornea agreed that petitioner would be awarded custody3 of two of the children including c d and ms cornea would be awarded custody of two other children including s d a fifth child was no longer a minor at the time of the divorce the decree included several pages outlining the exact dates each child would spend with both petitioner and ms cornea resulting in an almost equal share of physical custody with respect to dependency_exemptions for tax purposes the parties agreed that each was entitled to the dependency_exemptions for the children they received custody of however the decree further provided that petitioner could purchase a dependency_exemption for either of the children in ms cornea’s custody for a specific tax_year if needed to do so petitioner was required to pay ms cornea the difference in her income_tax obligations when taking the exemptions and when not taking the exemptions petitioner testified that he paid ms cornea dollar_figure in for the dependency_exemption for s d sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent as defined in sec_152 3although petitioner had legal custody of c d petitioner and ms cornea equally shared his physical custody under sec_152 the term dependent means in pertinent part a son or daughter of the taxpayer over half of whose support was received from the taxpayer sec_152 there is no dispute that s d is a dependent as defined in sec_152 in the case of a child of divorced parents sec_152 provides in pertinent part that the dependency_exemption is allowed to the custodial_parent sec_1 b income_tax regs provides generally that the custodial_parent is determined by the most recent decree of divorce in effect between the parties in this case there is also no dispute that the divorce decree designated ms cornea as the custodial_parent of s d therefore ms cornea is generally entitled to the dependency_exemption for s d although the custodial spouse is generally entitled to the dependency_exemption the noncustodial_parent is allowed the dependency_exemption if one of the three statutory exceptions in sec_152 is satisfied if an exception applies the noncustodial_parent in this case petitioner is treated as providing over half of that child’s support as relevant here sec_152 provides that if the custodial_parent signs a written declaration such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year then the noncustodial_parent is entitled to the dependency_exemption deduction for that year the written declaration is embodied in form_8332 release of claim to exemption for child of divorced or separated parents that form consists of two parts part i which is for release of the dependency_exemption for the current_year and part ii applies to releases for future years both parts if applicable must be signed by the custodial_parent releasing the exemptions and each part requires the year or years in the case of part ii to which the exemption is released and the names of the dependents in this case petitioner did not attach a copy of a completed form_8332 to hi sec_2002 federal_income_tax return however he did present one to respondent on the morning of the trial purportedly signed by ms cornea respondent however ascertained prior to trial that ms cornea had already claimed a dependency_exemption for s d on her federal_income_tax return therefore she could not release the dependency_exemption to petitioner sec_152 petitioner contends that s d spent equal time living with him and he did in fact provide the child with over one-half of the child’s support during although petitioner and ms cornea did go to great lengths to ensure s d would spend almost equal parts of the year with each of them the divorce decree lists ms cornea as the custodial_parent of s d and states that ms cornea is entitled to the dependency_exemption on her federal_income_tax return for s d neither the internal_revenue_code nor this court recognizes a taxpayer’s ability to purchase a dependency_exemption from the custodial_parent furthermore even if such an arrangement would be sanctioned ms cornea claimed the exemption on her return and was thus not able to release the exemption to petitioner respondent therefore is sustained petitioner is not entitled to the dependency_exemption for s d claimed on hi sec_2002 federal_income_tax return reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
